NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BANK OF AMERICA, NA, Successor By               No.    19-15454
Merger To Bac Home Loans Servicing, LP,
Countrywide Home Loans Servicing, LP,           D.C. No.
                                                2:16-cv-01795-GMN-NJK
                Plaintiff-Appellee,

 v.                                             MEMORANDUM*

TRP FUND VI LLC,

                Defendant-Appellant,

and

SILVERSTONE RANCH COMMUNITY
ASSOCIATION; CONTRA INVESTMENT
GROUP, LLC; HAMPTON & HAMPTON
COLLECTIONS, LLC,

                 Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Gloria M. Navarro, District Judge, Presiding

                          Submitted December 22, 2021**


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: O’SCANNLAIN, FERNANDEZ, and SILVERMAN, Circuit Judges

      TRP Fund VI LLC (“TRP”) appeals from a grant of summary judgment for

Bank of America, NA (“Bank”) in this action for declaratory judgment and quiet

title for 8064 Celina Hills Street, Las Vegas NV (“Property”), a home within the

Silverstone Ranch Community Association (“HOA”). As the facts are known to

the parties, we repeat them only as necessary to explain our decision.

      The Bank tendered the amount necessary to satisfy the superpriority portion

of the HOA’s lien on the property on August 26, 2011 when the bank tendered to

the HOA a check for $509.85, equal to nine months of delinquent HOA

assessments. See Bank of Am., N.A. v. SFR Investments Pool 1, LLC, 427 P.3d

113, 118 (Nev. 2018), as amended on denial of reh’g (Nov. 13, 2018). There were

no maintenance or nuisance abatement charges in the lien on the Property at the

time of tender. And the HOA waived any objections to the tender by accepting

tender without any conditions or objections. See Milner v. Dudrey, 362 P.2d 439,

444 (Nev. 1961).

      Because the Bank satisfied the superpriority portion of the lien before the

foreclosure sale, the Bank “cured the default and prevented foreclosure as to the

superpriority portion of the HOA’s lien by operation of law.” SFR Investments

Pool 1, 427 P.3d at 116. TRP’s predecessor thus purchased the Property subject to

the Bank’s first deed of trust. Id. at 116. Therefore, the district court was correct

                                           2
to grant summary judgment for the Bank in this quiet title action.

      AFFIRMED.




                                         3